June 3, 2011 Sandra Hunter United States Securities and Exchange Commission Washington, D.C. 20549 RE: Puravita Corporation Amendment No.2 to Registration Statement on Form S-1 Filed May 24, 2011 File No. 333-172892 Dear Ms. Hunter: The following are the responses to your comment letter of June 3, 2011. General 1.Please file an updated auditor’s consent as required by Item 601 of Regulation S-K. Updated auditors consent attached. Item 4—Use of Proceeds, page 15 2.We note your response to comment 2 of our letter dated May 18, 2011 in which you have revised your disclosure in footnote 1 to the table on page 15.We note you indicate in footnote 1 that the category of General Working Capital may include effecting a business combination.We further note you also indicate that the amount in escrow will only be available to the Company post-acquisition.Please revise to clarify. The reference to General Working Capital including effecting an acquisition has been deleted. Very truly yours, /s/ Rory O’Dare Rory O’Dare, President Puravita Corporation
